Citation Nr: 0311495	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  95-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to assignment of a higher disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which awarded service connection for 
PTSD, and assigned a 10 percent disability rating.  In a 
March 1997 rating decision, the veteran's disability rating 
was increased to 50 percent, which is currently in effect.  


REMAND

This appeal arises out of the veteran's claim that his PTSD 
should be rated higher than the current 50 percent rating.  
Before proceeding with appellate disposition of this claim, 
the Board finds that further action is needed by the RO in 
this case.

This case was previously remanded by the Board in November 
1997 and December 2000.  Among other things, the Board 
remands requested that the RO arrange for the veteran to 
undergo a VA social and industrial survey.  As noted in the 
December 2000 remand, it appears that the RO made an 
appointment for the veteran to undergo a social and 
industrial survey in December 1998.  The veteran failed to 
report to a December 1998 appointment, listed as a PTSD 
examination.  Consequently, the December 2000 Board remand 
requested that the RO offer the veteran another opportunity 
to report for a social and industrial survey.  On an April 
2001 "Deferred Rating Decision" sheet, the RO indicated 
that the matter was being referred to "DRO" for a social 
and industrial survey.  However, there is no indication in 
the claims file that a social and industrial survey was ever 
scheduled.  As such, the RO should ensure that this request 
is carried out, and schedule the veteran for a social and 
industrial survey, as soon as possible.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).

In addition to the foregoing, during the pendency of this 
appeal, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  The VCAA also codified 
VA's duty to assist in 38 U.S.C.A. § 5103A, and provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

The December 2000 Board remand requested that the RO comply 
with the VCAA, which had only been enacted a month prior to 
the Board's remand.  Nevertheless, it does not appear that 
the veteran was notified of the VCAA as pertains to his claim 
for an increased rating for PTSD.  Nor was the veteran 
specifically told what information is needed to substantiate 
his claim, which portion of that evidence he should provide, 
and which portion VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, the RO should provide the veteran with complete VCAA 
notice, as required by 38 U.S.C.A. § 5103, and assist the 
veteran as necessary, pursuant to 38 U.S.C.A. § 5103A.  

Finally, the Board notes that in the Appellant's Brief, dated 
in December 2002, the veteran's representative requests that 
the veteran be given one more opportunity to appear at a VA 
examination prior to rendering a decision in this case.  The 
representative correctly notes that the veteran was scheduled 
for a VA PTSD examination in November 2001, but he failed to 
report to that examination.  There is no indication in the 
claims file as to why the veteran failed to report.  The 
Board notes that the last VA PTSD examination report of 
record is dated in July 1998.  In light of the time lapse 
since the last examination, as well as the representative's 
request for a new examination, the Board finds that the 
veteran should be offered one more opportunity to appear at a 
VA examination.  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 are fully satisfied.  
As part of the notice required under the 
VCAA, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims.  The RO should 
also conduct any additional development 
of this case that is deemed necessary, 
including, but not limited to, the 
following.

2.  The veteran should be scheduled for a 
VA PTSD examination to ascertain the 
current nature and severity of his PTSD.  
The examiner should have an opportunity 
to review the veteran's claims folder, 
and should indicate that he/she has 
reviewed the folder in the examination 
report.  The examiner is requested to 
conduct a detailed examination, including 
any tests or studies deemed necessary.  
The examiner should provide a Global 
Assessment of Functioning (GAF) score, 
which is consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  

After examining the veteran and reviewing 
his past medical reports, the examiner 
should render a medical opinion as to 
which symptoms and social and 
occupational impairment are attributable 
to the veteran's service-connected PTSD, 
as opposed to any nonservice-connected 
conditions (such as substance abuse, 
depressive disorder, bipolar disorder, 
and any other disorder identified upon 
examination).  If it is not possible to 
distinguish the symptomatology and/or 
social and occupational impairment due to 
the nonservice-connected condition(s), 
the examiner should indicate such.  The 
examiner should provide a complete 
rationale for any opinions expressed, 
supported by clinical findings.  

3.  The RO should arrange for the veteran 
to undergo a social and industrial 
survey.  The social worker that conducts 
the examination should comment on the 
degree of social and industrial 
impairment that the veteran has as a 
result of all his disabilities, to 
include the non-service connected 
conditions.  The social worker should be 
provided an opportunity to review the 
veteran's claims folder (including this 
remand), and should indicate in the 
report that the claims folder was 
reviewed.  

4.  After all required notification and 
development has been completed, the RO 
should again review the claim on appeal, 
on the basis of any additional evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


